



FIRST REFINANCING AMENDMENT


Dated as of October 25, 2017


to the


CREDIT AGREEMENT


Dated as of June 6, 2014


among


COMPASS GROUP DIVERSIFIED HOLDINGS LLC,
as the Borrower,


BANK OF AMERICA, N.A.,
as Administrative Agent,


and


THE OTHER LENDERS PARTY HERETO






Arranged By:


BANK OF AMERICA MERRILL LYNCH,
SUNTRUST ROBINSON HUMPHREY, INC.
TD SECURITIES (USA) LLC,
US BANK, NATIONAL ASSOCIATION
and
FIFTH THIRD BANK,
as Joint Lead Arrangers,


and


BANK OF AMERICA MERRILL LYNCH
and
SUNTRUST ROBINSON HUMPHREY, INC.,
as Joint Bookrunners







--------------------------------------------------------------------------------






FIRST REFINANCING AMENDMENT


THIS FIRST REFINANCING AMENDMENT (this “Amendment”) dated as of October 25, 2017
to the Credit Agreement referenced below is by and among Compass Group
Diversified Holdings LLC, a Delaware limited liability company (the “Borrower”),
the Refinancing Lenders (defined below) and Bank of America, N.A., in its
capacity as Administrative Agent (in such capacity, the “Administrative Agent”).


W I T N E S S E T H


WHEREAS, revolving credit and term loan facilities have been extended to the
Borrower pursuant to that certain Credit Agreement dated as of June 6, 2014 (as
amended, modified, supplemented, increased and extended from time to time, the
“Credit Agreement”) by and among the Borrower, the Lenders identified therein
and the Administrative Agent; and


WHEREAS, the Borrower has notified the Administrative Agent that pursuant to
Section 2.16 of the Credit Agreement certain financial institutions and
institutional lenders identified to the Administrative Agent (the “Refinancing
Lenders”) have agreed to provide a Refinancing Loan in the aggregate principal
amount of $561,393,750 (the “Refinancing Term Loan”) on the terms and conditions
set forth herein to refinance in full the Term Loan.


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.
Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement (as
amended by this Amendment).



2.
Establishment of Refinancing Term Loan.



2.1    This Amendment is a Refinancing Amendment.


2.2    Subject to the terms and conditions provided herein, the Refinancing Term
Loan is established pursuant to Section 2.16 of the Credit Agreement.
2.3    Subject to the terms and conditions set forth herein and the Credit
Agreement (as amended by this Amendment), each Refinancing Lender severally
agrees to make its portion of the Refinancing Term Loan to the Borrower in
Dollars in a single advance on the date hereof in the amount as set forth on the
Register (immediately after giving effect to this Amendment) (including, in the
case of those Lenders holding a portion of the Term Loan (each a “Converting
Lender”) who have notified the Administrative Agent of their intention to
convert some or all of the portion of the existing Term Loan held by such
Converting Lender and reflected on the Register (immediately prior to giving
effect to this Amendment) opposite such Converting Lender’s name into a portion
of the Refinancing Term Loan, by effecting such conversion).
2.4    Substantially concurrent with the advance of the Refinancing Term Loan,
the Borrower shall prepay the Term Loan in full with the proceeds of the
Refinancing Term Loan (or, to the extent of the portion of the Term Loan held by
Converting Lenders, convert such portion of the Term Loan into the Refinancing
Term Loan as allocated by the Administrative Agent) and shall pay any amount
required pursuant to Section 3.05 of the Credit Agreement as a result of such
prepayment of the Term Loan.
2.5    Immediately after the advance of the Refinancing Term Loan, the
Refinancing Term Loan shall be deemed the “Term Loan” for all purposes of the
Credit Agreement and the other Loan Documents, each reference to the Term Loan
in the Credit Agreement and the other Loan Documents shall be deemed to mean
Refinancing Term Loan and the Refinancing Term Loan shall be subject to all of
the terms and conditions applicable to the Term Loan set forth in the Credit
Agreement (as amended by this Amendment) and the other Loan Documents.





--------------------------------------------------------------------------------





2.6    In connection with the establishment of the Refinancing Term Loan, the
Credit Agreement is amended in the following respects:
2.6.1    Clause (a) of the definition of “Applicable Rate” in Section 1.01 of
the Credit Agreement is amended to read as follows:
(a)    with respect to the Term Loan, 2.25% per annum in the case of Eurodollar
Rate Loans and 1.25% per annum in the case of Base Rate Loans.


2.6.2.    In Section 2.05(a)(iii) of the Credit Agreement the reference to
“September 16, 2017” is amended to read “October 25, 2018”.


3.
Conditions Precedent. This Amendment shall become effective as of the date
hereof upon satisfaction of each of the following conditions precedent in each
case in a manner reasonably satisfactory to the Administrative Agent:



3.1    Amendment. Receipt by the Administrative Agent of executed counterparts
of this Amendment properly executed by a Responsible Officer of the Borrower,
the Administrative Agent on behalf of each Refinancing Lender holding a portion
of the Refinancing Term Loan that delivers a consent to this Amendment in a form
acceptable to the Administrative Agent and the Administrative Agent.


3.2    Opinion of Counsel. Receipt by the Administrative Agent of customary
opinions of legal counsel to the Borrower, addressed to the Administrative Agent
and each Refinancing Lender, dated as of the date hereof, and in form and
substance reasonably satisfactory to the Administrative Agent.


3.3    Closing Certificate; Resolutions. Receipt by the Administrative Agent of
a certificate of the Borrower (a) certifying and attaching resolutions adopted
by the board of directors or equivalent governing body of the Borrower approving
this Amendment and (b) certifying that, before and after giving effect to this
Amendment, each of the conditions set forth in Section 4.02 of the Credit
Agreement are satisfied.


3.4    Accrued Interest and Fees. Receipt by the Administrative Agent from the
Borrower of all accrued interest and fees owing on the Term Loan as of the date
hereof for the benefit of the Lenders holding the Term Loan immediately before
giving effect to this Amendment.


3.5    Fees. Receipt by the Administrative Agent, Merrill Lynch, Pierce, Fenner
& Smith Incorporated and the Lenders of any fees required to be paid on or
before the date of this Amendment.


Without limiting the generality of the provisions of the last paragraph of
Section 9.03 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this Section 3, each Refinancing Lender that
has consented to this Amendment shall be deemed to have consented to, approved
or accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Refinancing Lender unless the Administrative Agent shall have received notice
from such Refinancing Lender prior to the date of this Amendment specifying its
objection thereto.


4.    Miscellaneous.


4.1    The Credit Agreement (as amended hereby) and the obligations of the
Borrower thereunder and under the other Loan Documents are hereby ratified and
confirmed and shall remain in full force and effect according to their terms.
This Amendment shall not be deemed or construed to be a satisfaction,
reinstatement, novation or release of any Loan Document or a waiver by the
Administrative Agent, any Lender or any L/C Issuer of any rights and remedies
under the Loan Documents, at law or in equity.


4.2    This Amendment shall constitute a Loan Document for all purposes.







--------------------------------------------------------------------------------





4.3    This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Amendment by telecopy or other electronic means (such as by
email in “pdf” or “tif” format) shall be effective as an original and shall
constitute a representation that an executed original shall be delivered. This
Amendment constitutes the entire contract among the parties relating to the
subject matter hereof and supersedes any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Amendment will inure to the benefit of and bind the respective successors and
permitted assigns of the parties hereto.


4.4    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK. THE TERMS OF SECTIONS 10.14 AND 10.15 OF THE CREDIT
AGREEMENT ARE INCORPORATED HEREIN BY REFERENCE, MUTATIS MUTANDIS.


[SIGNATURE PAGES FOLLOW]









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
First Refinancing Amendment to be duly executed and delivered as of the date
first above written.




BORROWER:
 
COMPASS GROUP DIVERSIFIED HOLDINGS LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
By: /s/ Ryan Faulkingham
 
 
Name: Ryan Faulkingham
 
 
Title: Chief Financial Officer
 
 
 

        








ADMINISTRATIVE AGENT:     
 
BANK OF AMERICA, N.A., as Administrative Agent on
 
 
behalf of itself and on behalf of each Refinancing Lender
 
 
 
 
 
By: /s/ Charlene Wright-Jones
 
 
Name: Charlene Wright-Jones
 
 
Title: Vice President
 
 
 








